[DO NOT PUBLISH]


                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-13314                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              MARCH 16, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 1:10-cr-00091-MHS-CCH-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                           Plaintiff-Appellee,

                                         versus

MANUEL SALDIVAR,

lllllllllllllllllllll                                            Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                       (March 16, 2011)

Before EDMONDSON, BLACK and KRAVITCH, Circuit Judges.

PER CURIAM:

         Manuel Saldivar appeals his 60-month, below-Guideline sentence imposed

following his conviction for reentry of a deported alien, in violation of 8 U.S.C.
§ 1326(a), (b)(2). Saldivar contends the district court abused its discretion by

imposing a sentence greater than necessary to meet the goals of 18 U.S.C.

§ 3553(a). Specifically, he claims his sentence is substantively unreasonable

because the Guideline range of 77-96 months’ imprisonment is too high, and the

district court failed to take into account his cultural assimilation in this country and

his age and immaturity when he committed the majority of his criminal offenses.

After review, we affirm Saldivar’s sentence.1

       The district court did not abuse its discretion in sentencing Saldivar to 60

months’ imprisonment. The district court agreed the Guideline range of 77 to 96

months, with a statutory maximum of 20 years’ imprisonment, was unfairly high

and imposed a downward variance. Further, the record clearly shows the court

considered the § 3553(a) factors in imposing Saldivar’s sentence. The court

specifically commented on the nature and circumstances of the offense and the

history and characteristics of Saldivar, including his criminal history, problems

with alcohol, and reasons for returning to the United States. Accordingly, we

affirm Saldivar’s sentence.

       AFFIRMED.


       1
         We review the sentence, whether inside or outside the guideline range, under an abuse-of-
discretion standard. Gall v. United States, 552 U.S. 38 (2007). A party challenging a sentence has
the burden of establishing the sentence is substantively unreasonable in light of the record and the
§ 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

                                                 2